ati
que du Congo Tsangi, le 17 septenbre -

#

Affaires Foncières G
NE.469.3/MIN/AFF.F/CTI/TSHO.1/79/015.

Ction des Titres Immobiliers
fireonscription Foncière de Tahopo Le Transmis copie pour information à :
Division des Titres Inmnobiliers- Monsieur le Directeur Chef de
: Service des Titres Innosiliers-=
ISANGI.- - Monsieur |" LI A Mamintetrateur
Commune deTerritoire de Jahuma--
- Monsieur le Chef de Division

nexe LEA

LE .N/0.M/N° 2G/060/015 BU 29/07/

À è À 2045 du Cadastre/Tshopo l--
jet Projet Contrat d'Emphytéose 013 PE et NG I.-

Arcelle n° 8 -R-622 --

manne Territoire de Yahuma--
vie-de Localité Makau IIT--
la Société Plantations etre —
Huileries du Congo S-A CPE)
èàèKIdBRRA S Ae—

A Monsieur le Birecteur Général de

Mlle, Mme, M.

Mjailhonneur de vous fa

bien vouloir me le retourner dûment

SR 622

ire parvenir, SOUS ce pli, avec prière de
ojet de Contrat d'Emphyteose relatif à la parcelle n°

nés, deux exemplaires du Pr

“dans | eCammune, Territoire de Yahuna, Localité Makau 111-- En
Vous occupez en vertu de : Certificat d'Enregistrement Vol. CK-99 Folio 136--—
du vingt-quatre août mil meuf cent cinquante-cinqg*--

ment de la somme reprise ci-dessous

ale que votre contrat n'interviendra qu'après le paie

vous sign

je comme suit :
- Prix de référence du terrain : EC 72 283,20
- Taxe d'établissement du contrat SO EONEE EL:
- Taxe de P.V. de mise en valeur . EG 13-950,00
- Taxe de Certificat d'enregistrement 70 7 .740,09
- Note d'usage ; XXXXXXXXXXXAX
- Frais de mesurage et bornage : FC 23 .250,00
- Frais de consultation . æœ 13-920 00
: IX XKXXXAXANX

Sn - Frais croquis
- Occupation provisoire ; ô SX AXEX IONNXX
- Loyer du 17/09°= au 51/12/2015 : FC 19-096,70
TOTAL : FC 449.230,20
n° do6r349 au ZF/10 (015 - —
: _Fedy3.280

payé suivant quittance

A DEDUIRE : montant déjà
u Comptable des Titres

TOTAL
ontant que je vous prie de bien vouloir verser en espèces entre les mains d |
mmobiliers de : shopo : SANGE ou au compte n° 11.050/1524 auprés de la Banque
KISANGANT + — RAR EEE ds d
sentée ou transmise en communication en mê

“Centrale du Congo à À

La quittance qui vous sera

temps que les deux exemp
présente lettre, ainsi que la fich

Veuillez agréer, _ Monsie

s de la réception

laires du Æ0 hytéose endéans le moi

e,

ue. 2

5 2
te
b

-IQUE DEMOCRATIQUE DU CONGO

INISTERE DES AFFAIRES FONCIERES
{CONSRIPTION FONCIERE TsHOPO |
2IMISION DES TITRES IMMOBILIERS
ISANGI
Tls# 0811480087 - 0810126700

Objet; Projet Contrat à la signature
Merrain n° S.R 622
Territoire de YAHUMA
Contrat d'emphytéose

Isangi, le 17 septembre 2015

y

N° 2.469,3/MIN/AFF/CTI/TSHO 1/080/2015
Transmis copie Pour information à
Mons

leur le Comptable Public des Titres
Immobiliers Tshopo 1 à Isangi

Monsieur le Chef de Ressort de la Direction
Généralges Recettes de la Province

Orientale à Basoko

A Monsieur le Directeur Général de la Société

Plantations et Huileries du Congo S.A { PHC }

à Kinshasa

Monsieur,

Me référant à votre lettre/O.M n° DG/060/015 du

29/juillet 2015 par laquelle vous sollicitez le titre de propriété pour votre Terrain inscrit sous le n° SR 622 à

usage agricole, situé dans le Territoire de YAHUMA, localité MAKAU Ill, j'ai l'honneur de vous faire parvenir en

annexe à la présente, deux exemplaires d'un projet de contrat d’emphytéose tout en vous priant de bien

Vouloir me les renvoyer dûment revêtus de votre signature sur la rubrique « L'EMPHYTEOTE » accompagnés du

bordereau de versement.

" Taxe d'établissement contrat
“Taxe croquis
= Note d'usage
= Fraistechniques
“ Frais administratifs
TOTAL A PAYER

Ce contrat est établi aux conditions suivantes :
: FC 4.650.00
: FC 1860.00
:FC 1395.00
:FC 930.00
:FC 465.00
: FC 9.300.00

Je vous signale que l'intervention de votre contrat

est conditionnée au payement de la somme détaillée ci-dessus, montant augffous demande de bien

à re Ha Le
vouloir verser en espèces au Guichet Unique de la Direction Générale des Recettes de la Provi

Orientale à Kisangani.

Votre désintéressement sera considéré comme la

renonciation tacite à votre demande qui sera d’ailleurs classée sans suite.

considération distinguée.

Veuillez agréer, Monsieur, l'assurance de ma

